Citation Nr: 1702504	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  09-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a sleep disorder, claimed as sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to March 2003, and from January 2005 to July 2006.  The Veteran enlisted in the Army National Guard in October 1976.  He had an initial period of active duty for training in the Army National Guard from January 1977 to April 1977, and served in the Army National Guard through October 2007, at which time he retired.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

Although the Veteran initially requested a Board videoconference hearing in connection with this appeal, he withdrew his request in a statement dated December 2011.

This matter was remanded by the Board in March 2013 and again in September 2015 for further development.  The matter has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his obstructive sleep apnea had onset during his military service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred during the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a claim of entitlement to service connection for sleep apnea in February 2008.  Throughout the appeal, he has claimed that he has sleep apnea that is related to his military service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  As will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of service connection for obstructive sleep apnea.  This award represents a full grant of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

Legal Authority
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In order to establish service connection on a direct basis, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  The requirement of a current disability is satisfied when a veteran has a disability at the time a claim for compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  In order to be competent, the individual must have personal knowledge, derived from his/her own senses, of what is being attested; "[c]ompetency testimony is thus limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  A lay person is competent to report observable symptomatology of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Conversely, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).

Analysis

The Veteran's service treatment records (STRs) are silent as to complaints of or a diagnosis for sleep apnea.  However, on his January 2007 Post-Deployment Health Assessment, the Veteran reported concerns regarding problems sleeping and/or still feeling tired after sleeping.

At an October 2006 VA neurology examination, approximately three months after the Veteran's discharge from his final period of active duty, the examiner noted that it was possible the Veteran had sleep apnea.  Subsequently, the Veteran underwent a polysomnogram (PSG) in December 2006 by a private physician and was diagnosed with mild obstructive sleep apnea (OSA).

VA treatment records between 2006 and 2008 reveal that the Veteran has consistently reported problems with fatigue and falling, but more especially, staying asleep.  In January 2008, the Veteran presented for continuous positive airway pressure (C-PAP) titration; the impression of the clinician was that the Veteran had OSA.  In a February 2008 statement, the Veteran's spouse indicated that the Veteran did not suffer from sleep problems prior to deployment, and that she first observed the Veteran's difficulty sleeping upon his return from Iraq. 

In a May 2009 statement, a private physician, who has treated the Veteran since 1991, concluded that the Veteran's report of fatigue, exhaustion, daily headaches, apnea, memory problems, and loud snoring in service were all hallmark presenting symptoms of, and directly related to, sleep apnea, and that the Veteran's traumatic brain injury in service was quite possibly a contributing or causal factor in his sleep apnea.  In addressing the delay in reporting symptoms, the physician stated that it is highly possible that a veteran may not recognize the symptoms of headaches, memory problems, fatigue, irritability, and disinterest as physical manifestations rooted in sleep apnea; rather, a veteran may discount interrupted or changed sleep patterns and snoring as normal occurrences as they readjust to civilian life.  As such, delays in reporting symptoms are extremely probable and, in fact, usual.  The physician further opined that the onset of the Veteran's symptoms and history of a service related injury, i.e., traumatic brain injury, provide credence to the origin of his sleep apnea to military service.  Finally, citing to his review of the Veteran's history and records, the doctor indicated that the Veteran was clearly not experiencing any of his sleep apnea symptoms prior to his deployment.  

The Board notes that the Veteran is presently service connected for residuals of head trauma.

In early December 2009, the Veteran presented for another VA examination, at which time the examiner noted that patients with known obstructive sleep apnea who suffer traumatic brain injury seem to have more symptoms following the injury.  The examiner noted that although the Veteran did not receive treatment in service related to sleepiness, he was noted to have trouble sleeping.  The examiner offered an impression of mild positional OSA by outside testing, and concluded that the Veteran's traumatic brain injury likely unmasked the condition.  He noted, however, that there was not much evidence suggesting that the traumatic brain injury was a direct cause of the OSA.

In January 2010, as a result of another PSG in late December 2009, the VA examiner provided an addendum opinion in which he stated that the repeat sleep study showed no significant sleep apnea or continued need for CPAP therapy. Subsequent PSGs conducted at VA facilities in May 2012 and April 2013 also provided negative opinions with regard to a current diagnosis of sleep apnea.  It is not clear whether or to what extent the examiners considered the previous diagnosis of mild OSA in rendering their opinions.  For instance, in the April 2013 opinion, the examiner indicates that the Veteran does not have, nor has he ever had, sleep apnea.  Despite the Veteran's lay statements, the examiner further indicated that he does not have any signs or symptoms attributable to sleep apnea.

In September 2015, a VA examiner noted that the Veteran has been provided three separate PSGs at VA facilities in 2009, 2012, and 2013, respectively; all of which have been negative for significant sleep disordered breathing.  Given the prior PSGs, he opined that there is no disability from sleep disordered breathing at this point.  However, he was unable explain why the Veteran may have had a positive study in the past.  

In March 2016, the Veteran underwent another PSG at a private facility and was diagnosed with mild OSA.  During the PSG, the Veteran was monitored by the staff and observed as having loud snoring and 31 hypopneas.  In April 2016, the Veteran presented for CPAP titration, which showed improved sleep quality with positive CPAP pressure.  

The record in this case is unclear as to whether the Veteran had sleep apnea at one point which resolved for some duration; however, the initial 2006 diagnosis of mild OSA and the current 2016 diagnosis of mild OSA are sufficient to show a current disability.  See McClain, supra.  In making this finding, the Board has considered all of the evidence in this case and finds the current diagnosis of mild OSA to be more probative than any prior positive or negative opinions.  Even if the Board accorded significant probative weight to the negative findings of the VA examiners throughout the appeal, the evidence as to whether the Veteran presently has OSA would still be in relative equipoise.  As noted above, the Veteran must prevail in this case, and the Board must resolve all reasonable doubt in the Veteran's favor in finding that he has satisfied the first element of service connection, the existence of a current disability.  38 C.F.R. § 3.102.  Thus, the first element of service connection-a current disability-has been met.  

Concerning an in-service event, illness, or injury, the Veteran has, overall, consistently reported trouble sleeping since service.  Treatment records note the Veteran had trouble sleeping in service.  The Veteran's spouse attested to his sleeping difficulty and sleep apnea symptoms since service.  Symptoms of OSA are of the type that are readily identifiable by lay persons (i.e., snoring, fatigue, daytime sleepiness, etc.).  The Board finds the lay evidence of record to be competent and credible.  In addition, the private physician who provided the May 2009 opinion noted that the Veteran did not have symptoms of sleep apnea prior to his deployment.  Because the private physician had treated the Veteran since 1991, he is in a position to note such symptoms or the lack thereof.  Thus, the Board finds the record demonstrates, at a minimum, some in-service symptoms pertaining to the Veteran's claimed disability for purposes of service connection.

With respect to the remaining nexus element, the April 2013 VA examiner provided a negative nexus opinion after review of the evidence and physical examination of the Veteran.  At that time, the Veteran again reported that he had been having problems with sleep since he came home from Iraq.  The examiner opined that it is much more likely than not that the Veteran has no service connection to sleep disordered breathing or sleep apnea.  It is not clear whether or to what extent the Veteran's statements were considered in rendering an opinion.  As described above, the September 2015 opinion, authored by the same physician as the April 2013 opinion, stated essentially the same thing, specifically, that the Veteran does not have sleep apnea.  As evidenced above, the record as of March 2016 indicates that the Veteran is diagnosed with mild OSA.

In weighing the probative value of the opinions, the Board finds that the May 2009 private opinion is significantly more probative.  The private physician has treated the Veteran since 1991 and attested that after reviewing the Veteran's records, it was clear he was not experiencing any of the symptoms associated with sleep apnea prior to deployment.  This is bolstered by the lay statements provided by the Veteran's spouse in February 2008, in which she attested that the Veteran did not suffer from sleep problems prior to deployment, and that she first observed the Veteran's difficulty sleeping upon his return from Iraq.  Next, the physician provides a credible rationale as to the absence in service and delay of reporting symptoms until a few months after discharge.  Further, the VA examiner's December 2009 opinion suggests the sleep apnea began in service and was unmasked by the traumatic brain injury.  This proposition is supported by the medical treatise evidence provided by the Veteran.  A June 2007 article states that sleep disordered breathing is a common finding in all patients with traumatic brain injury.  The VA medical opinions offered in May 2012, April 2013, and September 2015, were primarily limited to whether the Veteran has a current disability, and did not address whether it was as least as likely as not that the OSA was etiologically related to military service, so they have no bearing on whether the Veteran's presently diagnosed OSA is related to service.  Finally, the Veteran consistently had an elevated Epworth Sleepiness Scores (ESS) despite the negative PSGs. The Board notes that the medical treatise evidence provided by the Veteran also consists of an April 2009 article stating that treatment of sleep disorders (e.g., C-PAP) "may result in the objective resolution of the sleep disorder without improvements in daytime sleepiness or neuropsychological function."

Based on this information, the relationship between the complaints regarding trouble sleeping and the later diagnosis of sleep apnea can be reasonably correlated to military service.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for sleep apnea is warranted.  As the Board is granting the claim on a direct theory of entitlement, no discussion of whether service connection is warranted on a separate theory is necessary, to include a discussion of whether the Veteran's OSA is proximately due to or a result of, or aggravated by, his service-connected residuals of a traumatic brain injury.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


